          Case 5:20-cv-04049-JWB-GEB Document 12 Filed 09/23/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



MS BANK S.A. BANCO DE CAMBIO,

                        Plaintiff,

v.                                                                  Case No. 20-04049-JWB

CBW BANK,

                        Defendant.


                                 MEMORANDUM AND ORDER

           This matter is before the court on Plaintiff’s Motion for a Temporary Restraining Order

(“TRO”) (Doc. 3). The court held a telephonic hearing (“Hearing”) on the motion on September

10, 2020, at which all parties appeared. At the conclusion of the hearing, the court denied the

motion for TRO and informed the parties that this written order would follow. For the reasons

stated herein, along with the reasons stated on the record at the hearing, Plaintiff’s motion is

DENIED.

     I.   Background and Facts

          The foregoing facts are taken from Plaintiff’s complaint and memorandum. (Docs. 1, 4.)

Plaintiff, MS Bank S.A. Banco de Cambio (“MS”), is a Brazilian bank specializing in wire

transfers between the United States and Brazil. Defendant, CBW Bank, is a single-branch bank in

Weir, Kansas, that services foreign banks and money transmitting businesses. In January 2018,

MS opened a correspondent account with CBW after signing a Wire and ACH Services Agreement

(“Services Agreement”). The Services Agreement lists MS’s obligations as a CBW accountholder,




                                                 1
      Case 5:20-cv-04049-JWB-GEB Document 12 Filed 09/23/20 Page 2 of 8




including a minimum monthly fee of $10,000. The Services Agreement contains both a force

majeure clause and a termination clause. The force majeure clause provides:

         If a party is prevented, hindered, or unavoidably delayed from or in performing
         any of its obligations under this Agreement by an event beyond its reasonable
         control, such as compliance with a law or governmental order, strike of workers,
         lock-out, labor dispute, act of God, earthquake, fire, flood, war, riot, civil unrest,
         malicious damage, or other circumstances interrupting the operation of the
         United States or international banking system (individually and together, a
         “Force Majeure Event”), that party shall not be obliged to perform its
         obligations under this MOU only to the extent that it is actually prevented,
         hindered, or unavoidably delayed in its performance by the Force Majeure
         Event; provided, however, that such party declaring a Force Majeure Event shall
         notify the other party immediately upon the termination of the Force Majeure
         Event, and such declaring party shall make all commercially reasonable efforts
         to resume performance immediately thereafter.

(Doc. 1-2 at ¶ 7) (emphasis added). The pertinent section of the termination clause states:

         (a) Bank may terminate this Agreement at any time upon thirty (30) days prior
         notice to Customer. However, a notice period shall not be required in the event
         that Bank is advised, either officially or unofficially, by any Regulatory
         Authority to cease operation of wire services. (b) Customer may terminate this
         Amendment at any time upon thirty (30) days prior written notice to Bank.
         Notice to terminate shall not be valid until all outstanding fees and obligations
         are brought current. (c) Upon termination of this Agreement, Bank shall have
         no obligation to Clear any wire services under this Agreement.

(Doc. 1-2 at ¶ 9.)

       Throughout the parties’ relationship, MS kept the account in good standing and made its

monthly payments. At times CBW advised MS of requirements imposed on the account by CBW’s

regulators, with which MS complied in order to maintain a proper business relationship. MS

further provided all required due diligence information on a transaction basis in order to comply

with regulations. However, on July 23, 2020, a CBW employee forewarned Ticiane Galeazzi,

MS’s Chief Operating Officer, that CBW planned on closing MS’s account. The following day

CBW provided written notice of termination and stated the account would be closed at the end of

business on September 11, 2020. Attempting to dissuade CBW from closing the account, on

                                                   2
          Case 5:20-cv-04049-JWB-GEB Document 12 Filed 09/23/20 Page 3 of 8




August 7, 2020, MS sent a letter asking for an extension of time and gave notice that the current

coronavirus pandemic constituted a force majeure event under the Services Agreement.

Nevertheless, on August 23, 2020, CBW replied with a letter stating that it planned on moving

forward with terminating the relationship on September 11.

          After MS filed its complaint on September 8, 2020, a hearing was set for September 10.

During the hearing, CBW provided a consent order from the Federal Deposit Insurance

Corporation (“FDIC”) barring CBW from all activity pertaining to foreign financial institution

customers.1 CBW claims this order is the driving force behind terminating the relationship with

MS.

    II.   Preliminary Injunction Standard

          Motions for temporary restraining orders are evaluated under the same standard as a

preliminary injunction. Sac & Fox Nation of Mo. v. LaFaver, 905 F. Supp. 904, 907 (D. Kan.

1995). A preliminary injunction is “an extraordinary remedy that may only be awarded upon a

clear showing that the [movant] is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 22 (2008); see also Wilderness Workshop v. BLM, 531 F.3d 1220, 1223 (10th Cir.

2008) (noting “[b]ecause a preliminary injunction is an extraordinary remedy, the movant’s right

to relief must be clear and unequivocal”). The court will only grant a temporary restraining order

or preliminary injunction after MS has shown: (1) a substantial likelihood of success on the merits;

(2) irreparable harm in the absence of an injunction; (3) its threatened injury outweighs the harm

a preliminary injunction may cause the opposing party; and (4) the injunction would not be adverse




1
 CBW provided copies of the consent order to the court and asked that the details of the order remain confidential.
Without deciding whether the contents of the consent order should be sealed or otherwise kept confidential over the
course of this litigation, the court will reference the consent order in general terms in this memorandum and order.

                                                         3
       Case 5:20-cv-04049-JWB-GEB Document 12 Filed 09/23/20 Page 4 of 8




to the public interest. Beltronics USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067,

1070 (10th Cir. 2009).

       Here, MS argues for a modified test that would make the first factor—substantial likelihood

of success—more lenient. (Doc. 4.) However, after the Supreme Court’s ruling in Winter, the

Tenth Circuit noted “any modified test which relaxes one of the prongs for preliminary relief and

thus deviates from the standard test is impermissible.” Diné Citizens Against Ruining Our Env’t

v. Jewell, 839 F.3d 1276, 1287 (10th Cir. 2016). Accordingly, MS has not met its burden under

the proper standard and is denied injunctive relief.

III.   Analysis

           1. Likelihood of Success

       MS has failed to allege facts establishing a substantial likelihood of success on the merits.

Throughout its complaint and accompanying memorandum, MS focuses on the force majeure and

termination clauses of the Services Agreement. MS takes the position that because it invoked the

force majeure clause due to the current pandemic the contract cannot be canceled until after the

pandemic abates, or until MS finds a new bank. While the current pandemic likely meets the

textual definition of a force majeure event, as contemplated in the Services Agreement, MS fails

to identify any contractual obligation that it is unable to perform as a result of the pandemic.

Instead, MS argues that the pandemic will hinder its ability to establish a relationship with a new

bank to replace the services currently provided by CBW, and that any delay in finding a new bank

will pose a grave risk to MS’s business. However, nothing in the Services Agreement requires

CBW to delay or forego its termination rights while MS finds a new American bank, nor does the

Services Agreement impose on MS any obligations related to such a termination that would allow

MS to forestall termination based on force majeure.



                                                 4
       Case 5:20-cv-04049-JWB-GEB Document 12 Filed 09/23/20 Page 5 of 8




        Indeed, MS and CBW are both sophisticated parties who agreed to the terms of their

contract.2 MS knew that CBW could terminate the agreement at will upon 30-days’ prior written

notice, which is exactly what happened. Thus, MS knew from the moment the Services Agreement

was executed that it might find itself in the position of having to secure a replacement bank on 30-

days’ notice. Yet, MS allowed over two years to pass from the time the Services Agreement was

executed on December 6, 2017 until CBW exercised its termination rights on July 24, 2020 without

securing a relationship with an alternative bank. Only now that CBW seeks to end the relationship

pursuant to the terms of the Services Agreement does MS attempt to avoid the consequences of

the written contract by improperly invoking the force majeure clause. Since MS fails to identify

any obligations under the Service Agreement that it cannot perform due to the pandemic, MS may

not rely on the force majeure clause to prevent CBW from terminating the agreement.

Accordingly, the court finds MS is unlikely to prevail on the merits.

             2. Irreparable Harm

        MS has demonstrated a likelihood of irreparable harm in the absence of an injunction. A

harm is “irreparable” when monetary relief after a full trial would be inadequate. Awad v. Ziriax,

670 F.3d 1111, 1131 (10th Cir. 2012). The harm must be both “concrete and imminent.” Id.; see

also Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003) (holding movant “must

show that the injury complained of is of such imminence that there is a clear and present need for

equitable relief”). “Numerous cases support the conclusion that loss of customers, loss of

goodwill, and threats to a business’ viability can constitute irreparable harm.” Zurn Constructors

v. BF Goodrich Co., 685 F. Supp. 1172, 1181 (D. Kan. 1988).



2
 Plaintiffs also argue that CBW has breached its fiduciary duty. Generally, the “relationship between a bank and its
depositor is that of creditor-debtor and not of a fiduciary.” Dugan v. First Nat’l Bank in Wichita, 606 P.2d 1009,
1014 (1980). The court is not persuaded to deviate from the general rule and finds no fiduciary relationship.

                                                         5
      Case 5:20-cv-04049-JWB-GEB Document 12 Filed 09/23/20 Page 6 of 8




       MS argues that it could potentially be forced to shut down if it is unable to transfer its

business to a new bank. During the Hearing, MS represented to the court that foreign exchange

services constitute the primary revenue generator for the bank. Further, because of the current

pandemic, the principals of MS have been unable to travel to the United States to pursue business

relationships with replacement American banks. With its primary source of revenue impaired, MS

is faced with the likelihood of losing customers and possibly being forced to shut down. With

respect to the latter concern, MS explained at the Hearing that the Brazilian Central Bank enforces

banking laws throughout the country. According to MS, if the Brazilian Central Bank determined

that MS had effectively become inactive as a bank, then the Brazilian Central Bank could seize

MS and its assets through some type of receivership in Brazil, or through other means. Based on

the foregoing, the court finds MS would likely suffer irreparable harm in the absence of an

injunction.

              3. Balance of Harms

       MS must also show that the balance of equities tips in favor of granting a TRO. Winter,

555 U.S. at 20. As noted above, MS is facing the possibility of losing its business if it is unable

to find a new American bank. However, during the Hearing, CBW disclosed an FDIC order

requiring CBW to terminate all its foreign financial institution customers. As a Brazilian bank,

MS falls into this category of customers. During the Hearing, the court was informed that if CBW

were to ignore the FDIC order it could face a wide-range of punishments—including having its

charter pulled and losing its business. Nevertheless, the parties’ representations at the hearing

suggest that the FDIC is unlikely to pursue any enforcement of the consent order against CBW in

the face of a court order to the contrary, and especially not anything as draconian as pulling CBW’s




                                                 6
      Case 5:20-cv-04049-JWB-GEB Document 12 Filed 09/23/20 Page 7 of 8




charter. In view of the competing harms faced by each of the parties, the court concludes the

balance of equities tips slightly in favor of granting a TRO.

           4. The Public Interest

       Finally, MS advances the argument that the United States has an interest in Brazilian

immigrants being able to send money to their family and friends back home. MS further alleges

it plays a central role in the financial corridor between the countries and that by losing its account

Brazilian immigrants throughout the country would lose the ability to wire money home.

However, MS has not established that it is the only bank that provides money wiring services for

individuals in the United States to send money to Brazil. Thus, to the extent that non-party

Brazilian immigrants within the United States might have an interest in sending money back to

Brazil that one could appropriately characterize as a public interest, there is no evidence suggesting

that MS is the only bank that could provide those services.

       On the other hand, there is a public interest in ensuring that the banking laws of the United

States are obeyed and that nefarious foreign financial transactions are thwarted. See Fed. Deposit

Ins. Corp. v. Mallen, 486 U.S. 230, 241-42 (1988). The FDIC is responsible for monitoring foreign

financial transactions with U.S. banks in order to advance those public interests. See Fed. Deposit

Ins. Corp. v. Burger, 631 F. Supp. 1141, 1143 (D. Kan. 1986). The FDIC is not a party to this

litigation; nor does the court intend to suggest that MS’s business is in any way unlawful. But the

evidence currently before the court suggests that the FDIC had concerns with some of CBW’s

foreign financial transactions to the point that CBW and the FDIC entered into the consent order

prohibiting CBW from engaging in further financial transactions with entities like MS. Thus, at

this early stage of the proceedings, and on the current record, the court finds that injunctive relief




                                                  7
      Case 5:20-cv-04049-JWB-GEB Document 12 Filed 09/23/20 Page 8 of 8




requested by MS would not be in the public interest because it would contravene the consent order

between CBW and the non-party FDIC.

IV.    Conclusion

       For the foregoing reasons, Plaintiffs’ Motion for a Temporary Restraining Order (Doc. 3)

is DENIED.

       IT IS SO ORDERED this 23rd day of September, 2020.

                                                    ____s/ John W. Broomes____________
                                                    JOHN W. BROOMES
                                                    UNITED STATES DISTRICT JUDGE




                                               8
